Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                                                     25-AUG-2020
                                                     01:06 PM




                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 KRISTOPHER KEALOHA, Petitioner,

                               vs.

THE HONORABLE FA#AUUGA TO#OTO#O, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                               and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
         (CR. NOS. 1CPC-XX-XXXXXXX and 1CPC-XX-XXXXXXX)

        ORDER DENYING AMENDED PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Nakasone, assigned by reason of vacancy)

          Upon consideration of petitioner Kristopher Kealoha’s

amended petition for writ of mandamus, filed on August 3, 2020,

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to relief from this

court or that he lacks alternative means to seek relief.

Petitioner, therefore, is not entitled to an extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the amended petition for writ

of mandamus is denied.

          DATED: Honolulu, Hawai#i, August 25, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Karen T. Nakasone




                                2